Case 2:19-cv-12008-BAF-DRG ECF No. 43, PageID.1528 Filed 02/17/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

TARIIQ JONES,

       Plaintiff,                                             Civil Action No. 19-CV-12008

vs.                                                           HON. BERNARD A. FRIEDMAN

UNIVERSITY OF DETROIT MERCY,
ROBERT VOWELS and
BACARI ALEXANDER,

      Defendants.
_______________________________/

             OPINION AND ORDER GRANTING DEFENDANTS’ MOTION
             FOR SUMMARY JUDGMENT ON COUNT I AND DISMISSING
              PLAINTIFF’S STATE-LAW CLAIMS WITHOUT PREJUDICE

               This matter is presently before the Court on defendants’ motion for summary

judgment [docket entry 29]. Plaintiff has filed a response in opposition, defendants have filed reply,

and plaintiff has filed a sur-reply. Pursuant to E.D. Mich. 7.1(f)(2), the Court shall decide this

motion without a hearing. For the reasons stated below, the Court shall grant the motion as to

plaintiff’s federal claim and dismiss plaintiff’s state-law claims without prejudice.

               At all times relevant to this matter, plaintiff was an undergraduate student at

University of Detroit Mercy and a member of its basketball team. The basis of plaintiff’s complaint

is an incident that occurred with the coach, Bacari Alexander, during a basketball practice on

November 6, 2017. Plaintiff alleges that:

                       22. In response to a simple statement Plaintiff made to
               Defendant Alexander during the team huddle, Defendant Alexander
               turned to Plaintiff, aggressively grabbed his genitals through his
               pants so the outline could be seen while thrusting his hips in
               Plaintiff’s direction, and yelled at Plaintiff, “suck my dick!”

                       23. Defendant Alexander stood only approximately three
Case 2:19-cv-12008-BAF-DRG ECF No. 43, PageID.1529 Filed 02/17/21 Page 2 of 9




               to five feet away from Plaintiff as he yelled and thrusted [sic] his
               hips—the outline of his genitals clearly visible—towards Plaintiff.

                       24. Plaintiff was shocked and embarrassed during this
               sexually-charged encounter, particularly as it occurred in front of all
               his teammates.

Compl. ¶¶ 22-24. At his deposition plaintiff described the incident as follows:

               A. We’re . . . in the huddle, and we’re all in the circle in the middle,
               and you know, Bacari is just asking about mistakes we made about
               the game, but he kept saying “yesterday,” so I said “Hey, Coach,” I
               said – correct him to say hey coach, the game was before – I said it
               was the day before yesterday, not yesterday. So he kind of looked at
               me.

                                             *    *   *

               Q. I get it, I’m just – trying to lay out the facts. You’ve got an
               already agitated coach, there’s a lot of yelling and screaming going
               on, and now you’re in a little bit of a huddle and you’re correcting
               your coach about what the date is; is that fair?

               A. I guess –

               Q. Okay

               A. – you could say that.

               Q. What happened then?

               A. Like I said, after he asked everybody, you know, what happened,
               the mistakes, I just said hey, coach, it was the day before yesterday,
               and he looked at me in my eyes, and he said, you know, “Suck my
               dick,” and he grabbed his crotch.

                                             *    *   *

               A. We’re kind of sitting in the huddle, he’s about two people to my
               right, two off to my right, and I correct him, and then he stares at me,
               he says suck my crotch – “suck my dick” with a little crotch in it, and
               then he goes back, and then as he’s looking at me like this, he goes
               back and said okay, like I was saying –


                                                  2
Case 2:19-cv-12008-BAF-DRG ECF No. 43, PageID.1530 Filed 02/17/21 Page 3 of 9




                Q. Okay. You can sit down.

                A. – and then he goes back to his story on asking us what we did
                wrong, and he kind of goes off about it like what he just said never
                happened.

Pl.’s Dep. at 128-30. Plaintiff further testified that Alexander “never touched me, he just made the

gesture.” Id. at 133. Alexander never said or did anything else that plaintiff found to be

inappropriate. Id. at 141. He agreed that this was an “isolated incident.” Id. at 142.

                Based on this single incident (and the university’s response thereto,1 which in

plaintiff’s view was insufficient), plaintiff asserts claims under Title IX, 20 U.S.C. § 1681(a), against

the university (Count I); the Elliott-Larsen Civil Rights Act, Mich. Comp. Laws § 37.2401, et seq

against the university and its athletic director, Robert Vowels (Count II); assault against Alexander

(Count III); and intentional infliction of emotional distress against Alexander and Vowels (Count

IV). For relief, plaintiff seeks damages, costs, interest, and attorney fees.

                Defendants seek summary judgment on all counts. Under Fed. R. Civ. P. 56(a),

“[t]he court shall grant summary judgment if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” In deciding such a

motion, the Court

                must view the evidence, all facts, and any inferences that may be
                drawn from the facts in the light most favorable to the nonmoving
                party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.
                574, 587, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986). . . .To withstand


        1
         The university’s athletic director, Robert Vowels, heard of the incident on November
10. The following Monday, November 13, he met jointly with plaintiff and Alexander to discuss
the incident, and on November 14 Vowels suspended Alexander until December 6 because of
this comment. Pl.’s Resp. Br. at 3-4. The university’s HR department and Title IX coordinator
also had some involvement, but there is no need to describe it in detail given the Court’s
determination that plaintiff has not stated a Title IX claim.

                                                   3
Case 2:19-cv-12008-BAF-DRG ECF No. 43, PageID.1531 Filed 02/17/21 Page 4 of 9




               summary judgment, the non-movant must present sufficient evidence
               to create a genuine issue of material fact. Klepper v. First Am. Bank,
               916 F.2d 337, 341-42 (6th Cir.1990). A mere scintilla of evidence is
               insufficient; “there must be evidence on which the jury could
               reasonably find for the [non-movant].” Anderson v. Liberty Lobby,
               Inc., 477 U.S. 242, 252, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).
               Entry of summary judgment is appropriate “against a party who fails
               to make a showing sufficient to establish the existence of an element
               essential to that party's case, and on which that party will bear the
               burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322,
               106 S.Ct. 2548, 91 L.Ed.2d 265 (1986).

Daniels v. Woodside, 396 F.3d 730, 734-35 (6th Cir. 2005).

               Plaintiff’s first claim is brought under Title IX of the Education Act of 1972, 20

U.S.C. § 1681(a), which states: “No person in the United States shall, on the basis of sex, be

excluded from participation in, be denied the benefits of, or be subjected to discrimination under any

education program or activity receiving Federal financial assistance.” This statute “includes the duty

not to discriminate on the basis of sex, which encompasses a teacher’s sexual harassment of a

student.” Williams ex rel. Hart v. Paint Valley Local Sch. Dist., 400 F.3d 360, 366 (6th Cir. 2005).

To state a claim under this statute based on sexual harassment (whether “student on student” or

“teacher on student”), plaintiff must show “harassment that is so severe, pervasive, and objectively

offensive that it effectively bars the victim’s access to an educational opportunity or benefit.” Davis

Next Friend LaShonda D. v. Monroe Cty. Bd. of Educ., 526 U.S. 629, 633 (1999). Accord Stiles

ex rel. D.S. v. Grainger Cty., Tenn., 819 F.3d 834, 848 (6th Cir. 2016).

               Alexander’s single comment and gesture were not severe enough to constitute

actionable sexual harassment under Title IX. In Chisholm v. St. Marys City Sch. Dist. Bd. of Educ.,

947 F.3d 342 (6th Cir. 2020), the plaintiffs were high school football students who objected to

similarly crude comments by their coach, Paul Frye:


                                                  4
Case 2:19-cv-12008-BAF-DRG ECF No. 43, PageID.1532 Filed 02/17/21 Page 5 of 9




               On a daily basis, Frye called Chisholm, Lininger, and their teammates
               various names, including “pussy, bitch, and pretty boy.” Frye also
               continued to make an example of Lininger, complaining that it was
               impossible to win with players who wasted their talents like Lininger.
               Some of Lininger’s teammates even joined in, calling Lininger a
               “pussy” and “soft.”

Chisholm v. St. Marys City Sch. Dist. Bd. of Educ., 947 F.3d 342, 347 (6th Cir. 2020). In affirming

the district court’s grant of summary judgment for defendants, the Sixth Circuit stated:

               Of course, Plaintiffs cannot be faulted for finding Frye’s use of the
               term “pussy” offensive, even in a football setting. But crude or vulgar
               language alone does not rise to the level of a Title IX violation. After
               all, Title IX, like Title VII, is not a “general civility code.” See
               Oncale, 523 U.S. at 81, 118 S.Ct. 998. Plaintiffs may also be correct
               that Frye used the term as an assault on their masculinity. To Frye,
               the term was a vehicle for criticizing male athletes for not acting in
               an aggressive or “tough” manner. Yet the mere use of an offensive or
               gendered term does not in itself rise to the level of discrimination on
               the basis of sex. See Oncale, 523 U.S. at 81, 118 S.Ct. 998 (“[The
               plaintiff] must always prove that the conduct at issue was not merely
               tinged with offensive sexual connotations, but actually constituted
               discrimina[tion] ... because of ... sex.”) (original emphasis).

                                             *    *   *

               [W]e must consider the context in which Frye made these comments.
               Oncale, 523 U.S. at 82, 118 S.Ct. 998. Plaintiffs were high school
               football players, and Frye was their coach. Though the record
               suggests that Frye’s use of profanity in general, and the term “pussy”
               in particular, was pervasive, Plaintiffs have not shown that Frye’s
               statements were sufficiently severe or objectively offensive to merit
               Title IX relief. On the football field, where emotions and adrenaline
               can run high, it is not unheard of for coaches and players alike to use
               offensive or gendered language, especially in the heat of a game.
               Viewed in this light, Frye’s conduct, while less than laudable, does
               not meet the high bar for severe, pervasive, and objectively offensive
               conduct. See Pahssen v. Merrill Cmty. Sch. Dist., 668 F.3d 356, 360,
               363 (6th Cir. 2012) (holding that three separate occasions of sexual
               harassment—a male student shoving a female student into a locker,
               demanding that she perform oral sex on him, and making obscene
               sexual gestures at her—was not “severe, pervasive, and objectively
               offensive”).

                                                  5
Case 2:19-cv-12008-BAF-DRG ECF No. 43, PageID.1533 Filed 02/17/21 Page 6 of 9




Id. at 350-53.

                 Similarly, in Moeck v. Pleasant Valley Sch. Dist., 179 F. Supp. 3d 442, 444 (M.D.

Pa. 2016), plaintiff C.M., a member of her high school’s wrestling team, sued her school district

under Title IX due to alleged sexually harassing comments made by her coach:

                 Several statements, while not made directly to plaintiff, were made
                 in her proximity and involved her. For example the coach asked a
                 male who plaintiff was wrestling, “How does it feel knowing that's
                 probably one of the only women you'll ever have on top of you?” (Id.
                 at 133). Additionally, plaintiff stated that “[a]nd when he [J.J.] had to
                 wrestle me one time [Coach Getz's] saying that I would be the only
                 girl he'd [J.J.] touch—” (Id. at 93). We will take these statements into
                 consideration in analyzing the totality of the circumstances plaintiff's
                 case.

                 The coach additionally made direct statements to plaintiff that related
                 to her sex. Directly to plaintiff, he said that she had to be a “boy” on
                 the team, that she and another girl in the room had to have
                 “strap-ons”—prosthetic penises. Over several years, he made the
                 “strap-on” comment four times and the boy comment twice. (Id. at
                 32). Throughout her two years on the high school team the coach also
                 said to “put your balls to the mat, you can't have your hips up.” (Id.
                 at 90). A statement he evidently also made to male team members.
                 An assistant coach also once asked plaintiff if she was having her
                 menstrual cycle during a wrestling match because he could see her
                 “pad” through her singlet. (Id. at 100). He then laughed about it with
                 another coach. (Id.)

179 F. Supp. 3d at 447. The court granted summary judgment for defendant because these

comments, while offensive, were not sufficiently severe or pervasive to be actionable under Title

IX. The court explained:

                 A review of all these statements reveals fewer than ten
                 sexually-tinged comments over the course of two or three years. Such
                 sporadic incidents are not sufficiently pervasive to establish a sexual
                 harassment claim. Rush v. Scott Specialty Gases, Inc., 113 F.3d 476,
                 482 (3d Cir.1997). Moreover, the statements are mere offensive
                 utterances. While they are offensive and inappropriate, the statements
                 do not address plaintiff in a sexual way. Significantly, she was not

                                                    6
Case 2:19-cv-12008-BAF-DRG ECF No. 43, PageID.1534 Filed 02/17/21 Page 7 of 9




               sexually propositioned, physically threatened or touched in a sexual
               manner. See Oncale, 523 U.S. at 80, 118 S.Ct. 998 (“Courts and
               juries have found the inference of discrimination easy to draw in most
               male-female sexual harassment situations, because the challenged
               conduct typically involves explicit or implicit proposals of sexual
               activity[.]”).

                                             *    *   *

               This case is different from cases where the courts found sufficient
               evidence to maintain a sexual harassment case under Title IX. For
               example, the Second Circuit Court of Appeals found sufficient
               evidence where a college professor compared a female student to
               Monica Lewinsky in almost every class and sometimes when she was
               not present in class as well as outside of class. Hayut v. State Univ.
               of N.Y., 352 F.3d 733 (2d Cir.2003). In another case, sufficient facts
               were found where a college student alleged that a professor made
               sexual comments, physical contact and propositioned her for sex.
               Mandsager v. Univ. of N.C. at Greensboro, 269 F. Supp. 2d 662
               (M.D.N.C. 2003). In this case, plaintiff alleges no physical contact or
               propositioning for sex. Plaintiff has cited to no cases, and our
               research has uncovered none, where the plaintiff properly brought a
               sexual harassment claim under facts similar to those found in this
               case.

Id. at 447-48 (footnotes omitted).

               Alexander’s comment and gesture in the present case clearly do not constitute Title

IX sex discrimination any more than the coaches’ comments in Chisholm or Moeck. This was

simply “locker room talk” which, while crude and inappropriate, cannot be characterized as “so

severe, pervasive, and objectively offensive that it effectively bars the victim’s access to an

educational opportunity or benefit.” Davis, supra. Plaintiff concedes that this was a single, isolated

event2 that lasted a matter of seconds, and that Alexander did not say or do anything inappropriate


       2
         This fact alone dooms plaintiff’s Title IX claim. As noted above, the Supreme Court
held in Davis that a Title IX plaintiff must show “harassment that is . . . severe, pervasive, and
objectively offensive.” 526 U.S. at 633. The Sixth Circuit has stated that in the Title IX context
“pervasive . . . means multiple incidents of harassment; one incident of harassment is not

                                                  7
Case 2:19-cv-12008-BAF-DRG ECF No. 43, PageID.1535 Filed 02/17/21 Page 8 of 9




beforehand or afterwards. Alexander did not threaten plaintiff, he did not touch plaintiff, and he did

not proposition plaintiff for sex. Because plaintiff’s Title IX claim fails for this reason, the Court

need not examine whether the university was deliberately indifferent in the manner it responded.

See Foster v. Bd. of Regents of Univ. of Mich., 982 F.3d 960 (6th Cir. 2020). The Court shall grant

summary judgment for defendant University of Detroit Mercy on this basis.3

               This Court’s subject matter jurisdiction is based entirely on the federal question

presented by plaintiff’s Title IX claim. See Compl. ¶ 8. The Court has supplemental jurisdiction

over the state-law claims pursuant to 28 U.S.C. § 1367. Id. ¶ 9. When, as in the present case, the

Court disposes of the federal claim(s) and it has only supplemental jurisdiction over the state-law

claim(s), the Court should dismiss the state-law claims without prejudice. See United Mine Workers

of Am. v. Gibbs, 383 U.S. 715, 726 (1966); Brown v. Cassens Transp. Co., 546 F.3d 347, 363 (6th

Cir. 2008); Moon v. Harrison Piping Supply, 465 F.3d 719, 728 (6th Cir. 2006). Accordingly,



               IT IS ORDERED that defendants’ motion for summary judgment is granted as to



enough.” Kollaritsch v. Mich. State Univ. Bd. of Trustees, 944 F.3d 613, 620 (6th Cir. 2019)
(emphasis added).
       3
           Plaintiff’s Title IX claim fails for another reason as well. Title IX prohibits
discrimination in the educational setting “on the basis of sex.” 20 U.S.C. § 1681(a). There is no
indication in this case that Alexander directed his comment and gesture at plaintiff “on the basis
of,” i.e., because of, plaintiff’s sex. See Nungesser v. Columbia Univ., 244 F. Supp. 3d 345, 362-
63 (S.D.N.Y. 2017) (“In order to be considered gender-based harassment, the harassing conduct
must ‘support an inference of discrimination on the basis of sex.’”) (quoting Oncale v.
Sundowner Offshore Servs., Inc., 523 U.S. 75, 80 (1998)). Rather, it is apparent that Alexander’s
comment and gesture were triggered by plaintiff interrupting and correcting him during the team
huddle. The mere fact that the comment and gesture were sexual in nature – that they were
“tinged with offensive sexual connotations,” Oncale, 523 U.S. at 81 – does not show that they
discriminated against or harassed plaintiff because of his gender.


                                                  8
Case 2:19-cv-12008-BAF-DRG ECF No. 43, PageID.1536 Filed 02/17/21 Page 9 of 9




plaintiff’s Title IX claim (Count I).



               IT IS FURTHER ORDERED that plaintiff’s remaining claims (Counts II-IV) are

dismissed without prejudice pursuant to 28 U.S.C. § 1367(c)(3).




                                            s/Bernard A. Friedman
                                            BERNARD A. FRIEDMAN
Dated: February 17, 2021                    SENIOR UNITED STATES DISTRICT JUDGE
       Detroit, Michigan




                                               9
